Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 18-24, 31 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gruner in view of Kim further in view of Smalc.

Gruner (US 2007/0284557) teaches a multilayer graphene film wherein the graphene is aligned with the plane of the substrate and is conductive and transparent formed on a transparent substrate (See figures, claims and examples). 
Gruner does not teach a vertical aligned graphene film.   
Kim (US 2012/0121891) teaches forming a graphene film that can be a monolayer or multilayer film aligned parallel to the substrate (the substrate may be transparent) and forming a vertically aligned carbon nanomaterial on the graphene film (See figures and claims). 
The carbon nanostructures taught in the verticle position are not graphene,
Smalc (US 2002/0167800) teaches aligned planes of graphene in different directions including vertically and parallel to a major plane to provide directional or anisotropic heat flow (See claims and figures, [0063, 0064]). 
It would have been obvious to one of ordinary skill in the art at the time of filing to provide vertically aligned graphene planes in order to impart anisotropic and directional properties. 
Gruner teaches electrical conductivity is desired and the same material and therefore it would be obvious to provide the claimed conductance or resistance in order to provide a high conductivity transparent film.   
Gruner teaches forming optoelectronic device, a touch screen, a microfluidic device, an electromagnetic shield, a sensor and a display and at least 80% transparency and it would therefore be obvious to provide the substrates claimed including crystalline or glass substrates used as displays or touch screens (see claims).
Both Gruner and Kim teach from single layer to multilayer graphene films that would fall within the claimed heights or thicknesses in the nanometer range and thus overlap the claimed range rendering the claimed thicknesses or heights or layers obvious to provide.  


Cited relevant art:

Al-Ghamdi (US 2017/0047139) teaches forming a film from horizontal to the substrate graphene sheets and parallel graphene sheets (See figures and claims). Al-Ghamdi (US 2017/0047139) discloses evidence of substantially identical alignment of graphene to provide anisotropic graphene electrical properties for increasing electrical shielding effect  ([0038, 0042]). 



Response to Arguments
Applicant's arguments filed 3/15/2022 have been fully considered but they are not persuasive.
Applicant has argued that the Smalc reference is non analogous art to the other references. The Examiner disagrees. As pointed out by applicant in the arguments (page 7) the graphene layers or basal plane alignment provide a hexagonal alignment of carbon atoms providing anisotropic properties. Therefore, it would have been obvious to provide graphene ;layers to provide anisotropic properties including electrical properties.  Note, Al-Ghamdi (US 2017/0047139) as evidence of substantially identical alignment of graphene to provide anisotropic graphene electrical properties for shielding ([0038, 0042]). 
Rejection maintained. 


Conclusion


THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL H MILLER whose telephone number is (571)272-1534. The examiner can normally be reached M-TH 9-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Veronica Ewald can be reached on 571-272-8519. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DANIEL H MILLER/Primary Examiner, Art Unit 1783